Citation Nr: 1631036	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-25 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1974, and October 1974 to December 1978.

This case comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA), Columbia, South Carolina.  

The Veteran requested a hearing before a member of the Board, which was scheduled for June 6, 2014.  However, the Veteran filed a written correspondence that same day withdrawing her appeal concerning left ear hearing loss.  The Board therefore considers her request withdrawn.

FINDINGS OF FACT

In June 2014, prior to the promulgation of a decision in this appeal, the Veteran indicated she wanted to withdraw the appeal for the hearing loss claim.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue before the Board have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or authorized representative.  38 C.F.R. § 20.204 (2015).  In June 2014, the Veteran's representative submitted a written correspondence indicating that the Veteran was withdrawing her claim with regards to entitlement to service connection for hearing loss.  

The Board notes that after the Veteran withdrew the appeal for service connection for left ear hearing loss, she then filed a claim for entitlement to service connection for bilateral hearing loss.  The RO adjudicated the claim for entitlement to service connection for bilateral hearing loss in a September 2014 rating decision denying the claim.  The Veteran did not file a notice of disagreement as to that rating decision. 

As a result of the Veteran's withdraw of the all issues on appeal, no allegation of error of fact or law remains before the Board for consideration.  Therefore, the Board finds that the Veteran has withdrawn the issue on appeal.  Therefore, the Board does not have jurisdiction to review an appeal as to this issue, and the appeal is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


